Citation Nr: 1412774	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for lumbar strain.

2.  Entitlement to a compensable evaluation for left knee chondromalacia.

3.  Entitlement to a compensable evaluation for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION


The Veteran had active service from October 2005 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board acknowledges that the Veteran filed a notice of disagreement for the issues compensable evaluations for right cheek neuroma and right foot onychomycosis in September 2010.  The RO subsequently issued a statement of the case for these issues as well as the issues on appeal.  In the April 2011 Form 9, the Veteran explained that he only wished to appeal the issues of higher evaluations for his back disability and knee disabilities.  Therefore, the Veteran has not appeal the issues of compensable evaluations for his right cheek neuroma or the right foot onychomycosis, and these issues are not before the Board.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of his hearing has been associated with the record.

The Board notes that it has reviewed the Veteran's claims file, to include records housed in VA's Virtual VA eFolder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran testified at the May 2012 hearing that he downplayed his symptoms during his January 2010 VA examination because he had the "marine mentality" of not admitting weakness.  Specifically, he explained that he did not report to the examiner when he experienced pain on motion of his knees and back.  The Veteran testified that he was willing to attend a new examination and provide full cooperation at that time.  For this reason, the Board finds that new examinations are needed to ascertain the current severity of his bilateral knee disorders and back disorder.

The Board also notes that the severity of the Veteran's knee disabilities appear to have worsened since the last VA examination in January 2010.  At the time of the January 2010 examination, the Veteran was able to run three miles, but at the May 2012 hearing, the Veteran testified that he could no longer run and that his knees would give out.  Specifically, he stated that his right knee would give out on him two to three times a week when going upstairs.  

Accordingly, the case is REMANDED for the following action:

1. Obtain recent VA treatment records since January 2011.

2.  Afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected lumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability other than radiculopathy.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected chondromalacia in his right and left knees.  The claims file should be forwarded to the examiner for review.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should indicate whether there is subluxation or lateral instability, and describe any such manifestations as slight, moderate, or severe.  The examiner should also indicate whether there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  
  
The examiner should also describe any other associated deformity or functional impairment of the knees.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

